DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	Applicant’s response filed July 22, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-43 are cancelled.  Claims 44-67 are currently pending.  Claims 44, 48, 54 and 58 are currently amended.


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on July 22, 2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification – Title of the Invention
	The amendment to the Specification is accepted.  Applicant has amended the Title of the Invention to the following:
	Methods Related to Minimally Polarized Functional Units


Double Patenting -Withdrawn
RE: Rejection of Claims 44-67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,926,001; and
Rejection of Claims 44-67 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,000,629:
Applicant has filed a Terminal Disclaimer, thus obviating the rejections on the ground of nonstatutory double patenting. Therefore the rejections are withdrawn.

Allowable Subject Matter
Claims 44-67 are allowed.

Reasons for Allowance
As set forth in the previous Office Action (mailed May 28/2021), it was noted that the instant claims differentiated over the previously cited prior art to Uebel given that claims 44 and 54 required cutting through the epidermal compartment, the dermal compartment and the follicular compartment to open the follicular compartment, wherein the segment of the follicular compartment comprises living LGR-expressing stem cells that are exposed. The claimed invention differed from Uebel since Uebel teaches preparing and transplanting intact follicular units that are not cut through or segmented in a manner to open the follicular compartment.
As was noted in the Reasons for Allowance in parent application 14/954,335 (now U.S. Patent No. 10,926,001), the closest prior art, Gho et al (BURNS 37 (2011) 427-

    PNG
    media_image1.png
    369
    1621
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    676
    1603
    media_image2.png
    Greyscale


Gho’s method successfully resulted in growth of new hair follicles (Fig. 7 and Fig. 8). 
ex vivo separation of fat and hypodermal elements to provide the cutaneous elements that will be cut through or segmented to open the follicular compartment.  Given that Gho’s intention is to directly cut through the native cutaneous elements to obtain the partial follicular units, there is no motivation to modify Gho to further employ an ex vivo step of separating fat and hypodermal elements to provide the cutaneous elements that will be cut through or segmented to open the follicular compartment.  

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


									/EVELYN Y PYLA/									Examiner, Art Unit 1633                                                                                                                                                                                                        
/SCOTT LONG/Primary Examiner, Art Unit 1633